Citation Nr: 1134698	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  07-14 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for left shoulder capsulitis, claimed as a left shoulder condition, to include as secondary to service-connected posttraumatic status left elbow with post traumatic arthritis.  

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a left bicep rupture, to include as secondary to service-connected posttraumatic status left elbow with post traumatic arthritis.  

3.  Entitlement to an increased rating for posttraumatic status left elbow with post traumatic arthritis, currently evaluated as 10 percent disabling, to include entitlement to a total disability rating based on individual unemployability (TDIU).  

4.  Entitlement to an increased rating for left ulnar nerve damage associated with posttraumatic status left elbow with post traumatic arthritis, currently evaluated as 20 percent disabling, to include entitlement to a TDIU.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from January 1946 to February 1949.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in July 2005 and April 2009 by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Cleveland, Ohio and Providence, Rhode Island, respectively.  The RO in Providence currently has jurisdiction of the claims.  

The July 2005 rating decision continued the ratings assigned for service-connected posttraumatic status left elbow with post traumatic arthritis and left ulnar nerve damage.  The April 2009 rating decision declined to reopen the claims for service connection for left shoulder capsulitis and a left bicep rupture.  

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge (VLJ) in May 2011.  A transcript of the hearing is of record.  At the time of his hearing, the Veteran submitted additional evidence directly to the Board, which was accompanied by a waiver of RO consideration and, therefore can be considered in this decision.  See 38 C.F.R. § 20.1304 (2010).

The issues of entitlement to service connection for bilateral carpal tunnel syndrome and a stomach condition have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed May 2007 rating decision denied the claims for service connection for a left bicep rupture and left shoulder capsulitis, claimed as a left shoulder condition, on the basis that neither was related to the Veteran's service-connected posttraumatic status left elbow with post traumatic arthritis and because there was no evidence showing the Veteran had either disability during service.  

2.  Additional evidence submitted since May 2007 on the issues of service connection for a left bicep rupture and left shoulder capsulitis, claimed as a left shoulder condition, does not raise a reasonable possibility of substantiating the claims.  

3.  The Veteran's posttraumatic status left elbow with post traumatic arthritis is manifested by pain and limitation of motion, but flexion is not limited to 90 degrees or less, extension is not limited to 75 degrees or more, flexion is not limited to 100 degrees with extension limited to 45 degrees, supination is not limited to 30 degrees or less, and there is only a 10 degree loss of pronation.  

4.  The Veteran's left ulnar nerve damage is not manifested by any more than moderate incomplete paralysis.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim of entitlement to service connection for left shoulder capsulitis, claimed as a left shoulder condition, to include as secondary to service-connected posttraumatic status left elbow with post traumatic arthritis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a left bicep rupture, to include as secondary to service-connected posttraumatic status left elbow with post traumatic arthritis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

3.  The criteria for a rating in excess of 10 percent for service-connected posttraumatic status left elbow with post traumatic arthritis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010 (2010). 

4.  The criteria for a rating in excess of 20 percent for service-connected left ulnar nerve damage associated with posttraumatic status left elbow with post traumatic arthritis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, DC 8516 (2010). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Claims to reopen

The Veteran seeks to establish service connection for left shoulder capsulitis, claimed as a left shoulder condition, and a left bicep rupture.  See statement from Disabled American Veterans received January 2009.  The RO initially declined to reopen the claims and continued the denial issued in a previous final decision.  See April 2009 rating decision.  It subsequently reopened both claims in a March 2010 statement of the case (SOC).  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

A rating decision issued by the RO in May 2007 denied the claims for service connection for a left bicep rupture and left shoulder capsulitis, claimed as a left shoulder condition, on the basis that neither was related to the Veteran's service-connected posttraumatic status left elbow with post traumatic arthritis and because there was no evidence showing the Veteran had either disability during service.  The RO notified the Veteran of this decision by letter dated May 17, 2007.  He filed a notice of disagreement (NOD) in June 2007 and the RO issued a SOC in July 2008, but the Veteran did not submit a substantive appeal.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.302(b) (2006) (except in the case of simultaneously contested claims, a Substantive Appeal must be filed within 60 days from the date that the agency of original jurisdiction (AOJ) mails the Statement of the Case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later).  An unappealed determination of the AOJ is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (2010).

The Veteran filed a claim to reopen in January 2009, and this appeal ensues from the April 2009 rating decision issued by the RO that declined to reopen both claims on the basis that no new and material evidence had been submitted.



As a general rule, once a claim has been disallowed, that claim shall not thereafter be reopened and allowed based solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  If the claimant presents new and material evidence, however, the claim shall be reopened and the former disposition of the claim shall be reviewed.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a) (2010).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final decision of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

In a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110, 116-19 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

The Board also notes that, for purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a) (2010).  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b) (2010); Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310(b) (2010).  In cases of aggravation of a Veteran's nonservice-connected disability by a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2010).

Evidence before the RO in May 2007 included the Veteran's July 2006 statement in support of claim, in which he asserted that he had been complaining of problems involving his complete left arm (elbow, tendons, muscles, shoulder and back on the left side below the trapezius) since the early 1950s.  He contended that he was in constant pain, had problems sleeping, and that he had not hurt himself since the original in-service injury involving his elbow or done anything to worsen his condition.  In a January 2007 statement in support of claim, the Veteran reported that when he was injured in service, his left arm was so badly damaged that it was hanging by his side like someone beat it with a baseball bat 40 or 50 times; that his left arm was three times its normal size; that he could not move his upper arm; and that his arm was black up to his shoulder from internal bleeding.  The Veteran also indicated that the pain involving his left elbow following the in-service injury was so bad that he did not notice he had injured his left shoulder.  In regards to his left bicep, the Veteran reported that he woke up one morning in December 2006 with it flopping to the side.  

Evidence before the RO in May 2007 also included the Veteran's service treatment records, which are devoid of reference to complaint of, or treatment for, any problems involving his left bicep and/or left shoulder (though they do document the in-service injury related to his left elbow).  At the time of the Veteran's separation from service, there were no complaints or notations made in relation to either the Veteran's left bicep or left shoulder.  It was noted that he had dislocated his left elbow in December 1948 and that he had recovered fully with no sequela.  See February 1949 report of medical examination.  

Evidence before the RO in May 2007 also included several VA compensation and pension (C&P) examination reports, which were conducted in conjunction with the Veteran's service-connected left elbow disability.  It should be noted that the Veteran exhibited slight atrophy throughout his left upper extremity at the time of a May 1958 examination.  During a March 1970 examination, the Veteran complained of trouble with his left arm, to include pain and an inability to lift anything heavy, and his belief that the muscles did not seem to develop in that arm; however, there were no findings specific to either the left bicep or left shoulder made on orthopedic examination at that time.  The Veteran made similar complaints, again without specific objective findings related to either the left bicep or left shoulder, at the time of subsequent VA examinations dated January 1974 and March 1976.  

At the time of a July 1996 VA C&P joints examination, radiographs showed a minimal linear calcification of the biceps tendon in the region of the elbow, which indicated that there may have been hemorrhage in that elbow at one time with calcification of the blood.  No findings specific to either the left shoulder or bicep were made at that time.  His left bicep, triceps and forearm muscles were noted to be well-developed at the time of a December 1996 VA C&P joints examination, but atrophy of the left deltoid, bicep and triceps was reported in January 1997.  See VA C&P miscellaneous neurological disorders examination report.  An April 2005 VA C&P miscellaneous neurological disorders examination report indicates that there was normal muscle tone, bulk and strength in all muscle groups of both upper extremities, though atrophy of the bicep was noted at the time of an April 2005 VA C&P joints examination.  

Lastly, the evidence before the RO in May 2007 included the Veteran's post-service records of treatment.  In pertinent part, an April 1974 private record from Dr. J.A. reveals that the Veteran complained of left arm weakness, to include weakness and less muscle bulk in the trapezius and weakness in the suprascapular area on the left.  Dr. J.A. noted that on stressing the various joints and testing the musculature, there was a weakness of the entire arm from the shoulder, upper arm and lower arm, which would be consistent with an old injury.  The impression at that time was post-fracture with weakness of the left upper extremities, secondary to above.  

In an undated VA treatment record, there was objective evidence of tenderness over the biceps tendon at the shoulder; the assessment was shoulder tendonitis.  See clinical record.  In an October 1975 VA record, the Veteran reported problems with his left shoulder muscle, but the assessment is illegible.  See doctor's progress note.  

In a May 1996 letter, Dr. J.A.I. reported that the Veteran was seen with complaint of left shoulder pain (which he stated was an old military injury); the impression at that time was residuals of a left elbow injury with no findings specific to the left shoulder made.  In a December 2005 letter, Dr. J.A.I. indicated that the Veteran reported problems with his left shoulder since an in-service injury, and that examination revealed pain in the left shoulder and left trapezius, but no diagnosis was provided.  In a June 2006 letter, Dr. J.A.I. reported that the Veteran was complaining of pain in the left shoulder and upper arm.  X-rays of the left shoulder revealed no fracture or dislocation but did reveal moderate degenerative changes about the joint spaces.  Again, no diagnosis was provided.  



The Veteran was seen at VA with complaints involving his left bicep in November 2006 and was diagnosed with left bicep tendon rupture.  A November 2006 x-ray of the Veteran's left shoulder contained an impression of limited examination with degenerative change in the left shoulder.  A March 2007 x-ray of the left shoulder contained an impression of no fracture or dislocation or significant bony abnormality at the left shoulder.  

The RO denied the claims in May 2007 on the basis that the evidence did not establish that the Veteran's left bicep rupture and/or left shoulder capsulitis were related to his service-connected posttraumatic status left elbow with post traumatic arthritis and because there was no evidence of either disability during service.  

The evidence added to the record since May 2007 includes an April 2009 statement in support of claim, in which the Veteran indicates that as a result of the in-service injury he sustained, he has the following problems: a ruptured long head in the left arm (ruptured bicep); an inability to develop the muscles in his left arm, to include the trapezius and bicep; and a tumor in front of his left shoulder.  

The evidence added since May 2007 also includes two hearing transcripts.  During a June 2008 hearing, the Veteran testified that he injured his left bicep and left shoulder in service, the night before he was to be discharged, while playing football, and indicated that this was the incident during which his left elbow was dislocated.  He also testified that he had ruptured his left bicep about a year prior to the hearing and reported that he woke up one morning and the ligament that held it together had snapped.  The Veteran asserted that his problems with his left shoulder and left bicep are the result of the original in-service injury.  See transcript.  

During a May 2011 hearing, the Veteran testified that his left shoulder and left bicep were injured during service as a result of an injury sustained while playing football just prior to his discharge.  He indicated that his bicep was swollen to twice its size and that he could not move it due to gravitation of blood.  The Veteran reported that he began receiving treatment for his left shoulder and bicep immediately after his discharge from service, to include infrared and whirlpool treatments.  Id.  

Lastly, the evidence added to the record since May 2007 also includes private and VA treatment records, none of which contain reference to complaint of, or treatment for, a left bicep and/or left shoulder problem.  The Veteran was afforded two VA C&P joint examinations, the first in November 2008 and the second in January 2010, which also comprised a VA C&P muscles examination.  The Board notes at this juncture that the November 2008 examination was conducted in conjunction with a separate claim for service connection, though it does contain reference to the Veteran's left bicep and shoulder.  

In that regard, the Veteran reported a history of a left bicep tear in 2008, not related to trauma, at the time of the November 2008 VA examination.  The examiner reported that diagnostic tests revealed mild degenerative changes of the left glenohumeral joint in the left shoulder.  The diagnosis was left shoulder mild degenerative joint disease.  

At the time of the January 2010 VA C&P joints examination, the Veteran reported a left bicep tendon tear with date of onset in 2006 (and, incidentally, also noted that the same problem had occurred on his right side).  He indicated that he woke up with pain and deformity and denied trauma prior to onset of symptoms.  The Veteran also reported left shoulder pain but did not recall the date of onset.  He indicated that he had intermittent pain and that his symptoms interrupted his sleep, but denied dislocation, redness and swelling.  The Veteran also indicated that he believed his symptoms were related to his in-service football injury.  X-ray of the Veteran's left shoulder contained an impression of no acute abnormality; mild degenerative changes.  Following physical examination, the Veteran was diagnosed with left shoulder arthritis and left bicep tendon tear.  It was the examiner's opinion that it is less likely as not that either were caused by or a result of service because there was no documentation in the claims folder that supports a left shoulder or left bicep tendon injury in the military.  The examiner also noted that the Veteran's employment after service required physical upper body work, which may have contributed to his diagnosis, and that his bicep tendon issue was bilateral.  

Some of the evidence added to the record since May 2007 is new in the sense that it was not previously of record.  This evidence is not considered material, however, as it does not raise a reasonable possibility of substantiating the claim.  While the new medical evidence reveals that the Veteran continues to have problems and complaints involving his left shoulder and left bicep, none of the medical records show that the Veteran's left shoulder condition or left bicep rupture had their onset during service, or are otherwise etiologically related to service, or that either is proximately due to or the result of his service-connected posttraumatic status left elbow with post traumatic arthritis.  

Additionally, the Veteran's own statements concerning his problems involving his left bicep and left shoulder, to include assertions that these problems arose in service and his complaints of continuing symptoms since service, are cumulative of those that were before the RO at the time of the May 2007 rating decision and are, therefore, not new.  

The Board must acknowledge a July 2009 letter submitted by Dr. R.J.R., who reports that the Veteran had been his patient for several years and had multiple complaints related to his left elbow.  Dr. R.J.R. went on to say that these issues had been previously addressed by both an orthopedic and rheumatologic standpoint and that both the orthopedist and rheumatologist believe the complaints were related to his initial service-connected elbow injury in 1949 such that he would abide by their findings.  It was Dr. R.J.R.'s belief, to the best degree of medical certainty, that the Veteran's complaints relative to his left upper extremity were greater than 50 percent due to his original injury in 1949.  Although this record is also new, it is not material, as Dr. R.J.R.'s opinion did not identify the Veteran's left shoulder and/or left bicep complaints and he did not provide an opinion regarding these disabilities.  

For the foregoing reasons, the Board finds that the record does not contain new and material evidence to reopen the claims for entitlement to service connection for left shoulder capsulitis, claimed as a left shoulder condition, and a left bicep rupture, both to include as secondary to service-connected posttraumatic status left elbow with post traumatic arthritis, and that the claims to reopen must be denied.

II. Increased rating claims

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

When service connection has been in effect for many years, the primary concern for the Board is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  Thus, staged ratings may be assigned if the severity of the disability changes during the relevant rating period.

When evaluating disabilities of the musculoskeletal system, an evaluation of the extent of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  In other words, when rated for limitation of motion, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  A finding of functional loss due to pain must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40 (2010).

Service connection was originally established for dislocation of the left elbow, healed, no residuals, pursuant to DC 5209 with a noncompensable evaluation effective February 19, 1949.  See February 1950 rating decision.  The disability was recharacterized on several occasions, first as left elbow traumatic arthritis, then as posttraumatic arthritis, residual of simple dislocation, left elbow, and ultimately to posttraumatic status left elbow with post traumatic arthritis.  See rating decisions dated June 1953, April 1970 and March 1974.  In the June 1953 rating decision, the disability was increased to 10 percent pursuant to DC 5010 effective April 6, 1953.  It was subsequently increased to 20 percent pursuant to DCs 5010-5003 effective January 13, 1969, and then decreased to 10 percent, also pursuant to DCs 5010-5003, effective June 1, 1974.  See rating decisions dated April 1970 and March 1974.  The disability remains rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, DC 5010.  See July 2005 rating decision.  The Board notes at this juncture that the 10 percent rating currently assigned has been in effect more than 20 years and is protected.  See 38 C.F.R. § 3.951 (2010).

Service connection for ulnar nerve damage, left, was granted pursuant to 38 C.F.R. § 4.124a, DC 8516 with a 20 percent evaluation effective May 31, 1996.  See May 1999 rating decision.  

The Veteran contends that he is entitled to increased ratings for his service-connected posttraumatic status left elbow with post traumatic arthritis and left ulnar nerve damage.  The Board notes at this juncture that many of the Veteran's complaints related to these disabilities appear to stem from his contention that the original in-service injury involving his left elbow was worse than his service treatment records reveal.  To the extent that the Veteran appears to be asserting that his service treatment records do not provide sufficient detail regarding the extent of his injuries, the Board reiterates that it is the current level of disability it will be considering in determining whether increased ratings are warranted.  In that vein, the Board also notes that the Veteran's claim for increased ratings was received at the RO on March 30, 2005.  As such, the Board will determine whether he is entitled to increased ratings for these disabilities as of March 30, 2004.  See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 509-510.

The symptoms described by the Veteran that he contends merit increased ratings for his left elbow and ulnar nerve disabilities include constant pain; inability to sleep; numbness of the bilateral hands; spasms and shaking of the small and ring fingers of his left hand; left thumb pain; and numbness from the middle, ring and little fingers up to the wrist on the left.  See undated statement in support of claim; statements in support of claim dated January 2007 and April 2009; July 2007 VA Form 21-4138.  He testified in May 2011 that in the year prior, and especially in the six months before the hearing, his left elbow caused him to wake up in the middle of the night due to pain.  The Veteran indicated that he is unable to pick up heavy items and help his wife when she does the shopping.  He reported that his pain is at a level eight and sometimes a level 10.  In regards to his ulnar nerve disability, the Veteran testified that it causes problems with three of his fingers and causes his hand to go numb.  See hearing transcript.  

DC 5010 provides that arthritis due to trauma is to be rated as degenerative arthritis.  DC 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.

The rating criteria provided for limitation of motion of the elbow and forearm are found at 38 C.F.R. § 4.71a, 5206-5208.  As the Veteran's left arm is his minor extremity, the Board will only consider the criteria pertaining to the minor extremity.  See e.g., January 2010 VA C&P peripheral nerves examination report.  

Under DC 5206, limitation of flexion of the forearm of the minor extremity to 110 degrees is assigned a noncompensable evaluation; a 10 percent evaluation is for application when flexion is limited to 100 degrees; 20 percent evaluations are applied when flexion is limited to 70 degrees or 90 degrees; a 30 percent evaluation is warranted when flexion is limited to 55 degrees; and a 40 percent evaluation is warranted when flexion is limited to 45 degrees.  

Under DC 5207, limitation of extension of the forearm of the minor extremity to 45 degrees or 60 degrees warrants a 10 percent evaluation; a 20 percent evaluation is for application when extension is limited to 75 degrees or 90 degrees; a 30 percent evaluation is warranted when extension is limited to 100 degrees; and a 40 percent evaluation is warranted when extension is limited to 110 degrees.  

Under DC 5208, a 20 percent evaluation is warranted when forearm flexion is limited to 100 degrees and extension is limited to 45 degrees in the minor extremity.  

DC 5213 provides for a 10 percent rating for both the major and minor forearms when supination is limited to 30 degrees or less.  Limitation of pronation with motion lost beyond last quarter of arc, and the hand not approaching full pronation, warrants a 20 percent rating for both the major and minor forearms. 38 C.F.R. § 4.71a.

The normal range of motion for the elbow is flexion to 145 degrees and extension to zero degrees.  Normal pronation is from zero to 80 degrees and normal supination is from zero to 85 degrees.  38 C.F.R. § 4.71, Plate I.

DC 8516 provides the rating criteria for paralysis of the ulnar nerve.  Again, the Board will only consider the rating criteria as it pertains to a minor extremity.  Under this diagnostic criteria, mild incomplete paralysis warrants a 10 percent rating; moderate incomplete paralysis warrants a rating of 20 percent; severe incomplete paralysis warrants a 30 percent rating; and a maximum evaluation of 50 percent is warranted for complete paralysis of the ulnar nerve, which is defined as being manifested by the "griffin claw" deformity due to flexor contraction of the ring and little fingers, very marked atrophy in the dorsal interspace and thenar and hypothenar eminences; loss of extension of the ring and little fingers, inability to spread the fingers (or reverse), inability to adduct the thumb; and weakened flexion of the wrist.

The Veteran was seen in May 2004, at which time it was noted that he had a traumatic injury to his left elbow with subsequent left elbow chronic pain but no fevers.  The examiner noted that he was in no acute distress (NAD); had crepitus with range of motion (ROM); that ROM was symmetric; had generalized tenderness to palpation (TTP); and that flexion was to 100 degrees and that supination was equal.  The assessment was probable left elbow post traumatic arthritis.  See outpatient note.  

An August 2004 outpatient note indicates that the Veteran's chief complaint was left elbow pain, which he described as intermittent daily.  He denied swelling or redness, reported a history of left elbow injury in the military, indicated that he had dislocation of the left elbow, and indicated that he had injured his left ulnar nerve.  The Veteran also reported intermittent numbness with leaning on his elbow, which resolves.  Objective evidence revealed that the Veteran's elbow was symmetrical without erythema.  It appeared that swelling, crepitus and effusion were noted; there was no tenderness and negative Tinel at olecrenon.  Range of motion testing revealed flexion of the left elbow from 5 to 120 degrees, left forearm pronation from zero to 80 degrees, and left forearm supination from zero to 85 degrees.  The Veteran exhibited full sensation to nerve distribution distally and deep tendon reflexes were 1+/= = at olecrenon.  

In November 2004, the Veteran was seen with chief complaint of bilateral elbow pain, at which time it was noted that he had been painting within the last week.  Physical examination revealed that his elbows were symmetrical without erythema, swelling, tenderness or effusion.  Crepitus was noted in the left elbow.  Tinel was negative at olecrenon and range of motion testing revealed flexion of the left elbow from 5 to 110 degrees, forearm pronation from zero to 80 degrees, and forearm supination from zero to 85 degrees.  The Veteran exhibited full sensation to nerve distribution distally and deep tendon reflexes were 2+/= = at olecrenon.  An x-ray of the Veteran's left elbow was reported as showing degenerative changes but no fracture or other acute injury.  The assessment was bilateral elbow degenerative joint disease (DJD).  The Veteran was discharged from the clinic.  See outpatient note.  

The Veteran underwent a VA C&P joints examination on April 8, 2005.  In pertinent part, it was noted that the Veteran had not had any surgeries to the left upper extremity and that he was right-hand dominant.  He reported increased pain to his left elbow and decreased use of the arm, which had worsened over the last few years.  The Veteran indicated that it was daily and continuous and worse when he lifted anything heavier than a half-gallon of milk.  He reported little pain on a good day and pain as a 10 out of 10 on a bad day.  There was no radiation of pain.  The Veteran reported that the pain worsened by helping his wife with her floral department and any activity; he was unsure what alleviated the pain.  He denied any edema, instability or locking but did report stiffness, decreased range of motion, weakness and paresthesias to the lateral left hand and last three fingers.  The Veteran described frequent flare ups but was unable to quantify how often and for what length of time he has flares in pain.  With regard to impact on activities of daily living, work was not applicable as he was retired.  With regard to self-care, he reported dressing could be painful at times.  Recreationally, he reported he could not lift weights anymore, paint and/or shovel.  The Veteran indicated that he had an elbow brace and had recently seen physical therapy.  He was also taking six to eight tablets of extra-strength Tylenol, per day, for his pain.  The Veteran denied having any steroid injections.  

On physical examination, the Veteran presented alone and unaided.  Gait was normal and elbows were symmetrical without edema.  There was tenderness to palpation to the bilateral lateral epicondyle and a click on the left, but no crepitus.  Tinel was negative at the olecranon and deep tendon reflexes were 1+ and equal to the bilateral upper extremities.  Range of motion testing revealed flexion from zero to 130 degrees without pain, forearm supination to 85 degrees without pain, and forearm pronation to 80 degrees without pain.  The examiner reported full sensation to medial, ulnar and radial nerve distribution distally and to light touch.  The Veteran did have biceps atrophy.  At the elbows, they measured 29 centimeters symmetrically; the left bicep measured 29 centimeters compared to 32 centimeters on the right.  Muscle strength in the shoulders, elbows and hands was five out of five.  With repetitive stress testing while holding a five pound hand weight, the Veteran could complete 20 out of 20 requested arm curls on the left with an endpoint of pain but no fatigue, weakness or incoordination.  The examiner noted that x-rays of the Veteran's left elbow showed osteoarthritic changes with a fragment of calcification seen more laterally within the soft tissues consistent with trauma.  The diagnosis was traumatic arthritis of the left elbow.  

The Veteran underwent a VA C&P miscellaneous neurological disorders examination on April 14, 2005, at which time he reported pain at the left elbow and left hand and numbness in the first three digits on the left.  He indicated the pain was exacerbated by any physical activity.  Examination revealed normal muscle tone, bulk and strength in all muscle groups of both upper extremities.  Deep tendon reflexes in both upper extremities were 2 and symmetrical.  Sensory examination showed decreased pinprick in the patchy, nondermatomal distribution in the left forearm and hand.  Tinel sign was slightly positive and the rest of the neurological examination was normal.  The examiner reported that the impression of EMG study was bilateral carpal tunnel syndrome versus non-active C8-T1 radiculopathy; left ulnar neuropathy.  The Veteran was diagnosed, in pertinent part, with left posttraumatic ulnar neuropathy.  It was the examiner's opinion that the Veteran's neurological problems had a very limited, if any, functional impact.

In a December 2005 letter, Dr. J.A.I. reported that he examined the Veteran on December 8, 2005.  In pertinent part, it was noted that the Veteran reported that he had been having problems with his left elbow and left thumb since an in-service injury and complained of pain in his elbows, hands, wrists and thumbs.  Examination revealed left elbow pain with flexion and extension, most located in the left lateral elbow.  Tinel sign was negative over the ulnar groove on the left and was also negative over the carpal tunnel on the left.  Grip was weak on the left, 4/5.  The Veteran complained of stiffness in most of the joints of his body and of decreased sensation in the left third, fourth and fifth fingers of that hand.  

X-rays of the left elbow (anteroposterior and lateral views) revealed no fracture or dislocation but there was a bony density over the left distal humerus laterally and along the lateral condylar area of the humerus.  X-rays of the left thumb (anteroposterior and lateral views) revealed no fracture or dislocation but there were severe degenerative changes at the base of the first metacarpal.  Dr. J.A.I. indicated that it would appear that the Veteran did sustain an injury to the left elbow with the deposit of ectopic bone all over the left lateral humeral area and that he had signs of ulnar nerve involvement in the left upper extremity.  The doctor indicated that the Veteran may have a so-called double crush syndrome and advised the Veteran to follow through with the usual conservative measures.  It was also noted that the Veteran may need MRI, EMG, and neurological and neurosurgical evaluation and was to check with his medical physician and arthritis physician.  See December 2005 letter from Dr. J.A.I.  

In a June 2006 letter, Dr. J.A.I. reported that the Veteran presented with complaint of pain in the left shoulder and upper arm area.  In pertinent part, Dr. J.A.I. indicated that the Veteran had pain with abduction and internal and external rotation and his grip was 4/5 on the left.  There were no neurological or vascular deficits in the upper extremities although the Veteran complained of generalized weakness in the left upper extremity.  Dr. J.A.I. reported that the Veteran had pain with flexion and extension of his left elbow, positive Tinel sign at the left ulnar groove, and negative Tinel sign over the carpal tunnels.  Dr. J.A.I. indicated that he reviewed the usual conservative measures with the Veteran.  It was also noted that the Veteran reported that he had been attempting to help his wife lifting vases, etc., and found this very painful.  The Veteran also indicated that he could not function.  Dr. J.A.I. advised the Veteran to pursue a rigorous, structured exercise program, conservative measures, heat, and anti-inflammatories.  It was noted that the Veteran would visit his medical physician, arthritis physician and neurologist and that he should have further studies if not improved.  He was to return as needed.  

The Veteran underwent a VA C&P joints examination on March 16, 2007, at which time he reported constant ache that radiated up to the left shoulder with intermittent sharp pain when in use, i.e., lifting objects greater than seven pounds.  The Veteran denied swelling, redness, locking or sudden loss of strength.  He indicated that the condition had been getting worse over the past several years.  Precipitants included lifting objects and working with his arms.  The Veteran reported that the sharp pain occurred daily and usually lasted seconds to minutes.  The severity of the constant, dull ache was 2-8 out of 10 and the Veteran rated the sharp pain a 10 out of 10.  Relieving factors included Tylenol 650 mg and Oxycodone 5 mg three times per day.  The Veteran denied the use of a device.  He indicated that his wife often had to help him with dressing, specifically with sweaters and jackets.  

Physical examination revealed that the Veteran's elbows were asymmetrical.  The left elbow had large, bony prominences of the medial and lateral epicondyles.  There was point tenderness to palpation of the medial and lateral epicondyles and the olecranon of the ulnar.  Range of motion testing revealed flexion from zero to 110 degrees, which the examiner noted had decreased since the Veteran was last awarded compensation and pension of 10 percent.  Repetitive use testing revealed that the Veteran was unable to do repetitive use with five pound weights, indicating it was too heavy for him for the rating of pain.  He was able to take a two pound weight and with curls he reported pain after the fourth repetition and there was obvious locking taking place with his elbow on increasing repetitions.  The Veteran was unable to go ahead and complete 10/10 repetitions due to increasing pain intensity.  The left arm had intact sensory neuro to sharp and dull stimulus, deep tendon reflexes were 1+ to the left side, and muscle strength was 4/5 on the left.  

The examiner reported that x-ray report specifically noted an absence of evidence of acute fracture or dislocation, but there were moderate degenerative changes to include joint space narrowing and spurring at the distal, ulnar and radius.  There was a focal calcification on the soft tissue anterior to the humerus.  The examiner noted that all these findings were present on the prior study done in 2005.  The Veteran was diagnosed with moderate traumatic arthritis.  The examiner also noted that Tinel sign was negative to the forearm.  

The Veteran underwent a VA C&P miscellaneous neurological disorders examination on March 28, 2007, at which time he reported pain at the left elbow, forearm and hand and continuous numbness in the left three digits.  Physical examination revealed that the Veteran's high integrational functions were grossly intact.  Cranial nerves II through XII were within normal limits.  Sensory examination showed decreased pinprick in the three digits on the left and in the lateral surface of the left hand.  Tinel's sign was bilaterally positive but the rest of the neurological examination was nonfocal.  The Veteran was diagnosed in pertinent part with left posttraumatic ulnar neuropathy.  

In September 2008, the Veteran was seen for ongoing management of problems, to include service-connected elbow injury and left ulnar neuritis.  He reported joint and muscle pain due to exertion and overuse, as well as pain on the medial and lateral sides of the left elbow and numbness/tingling radiating down to the 3rd, 4th and 5th phalanges.  The Veteran indicated that he had decreased motion in his thumb.  Physical examination revealed that the medial and lateral epicondyles of the left elbow were tender to palpation, a hardened bump on the lateral side, and swelling and erythema on the medial side.  Neurological examination revealed that his gross tactile sensation was intact and that he had normal motor strength in all four limbs.  The Veteran was assessed with joint pain/muscle weakness.  See inpatient note.

The Veteran underwent another VA C&P joints examination in November 2008 in conjunction with a claim for service connection related to his right arm.  His service-connected left elbow and left ulnar nerve disabilities, however, were also discussed at that time.  In pertinent part, the Veteran reported bilateral elbow pain, which he described as constant, and paresthesias of digits three, four and five.  He denied redness or swelling.  The severity of his pain was reported as a 6-10/10 and was relieved with Oxycodone and Tylenol.  The Veteran denied any surgery and the use of any devices, though he indicated he had tried a brace on the left in the past that was not effective.  He reported that he was able to perform his activities of daily living but had difficulty holding items in his left hand.  The Veteran indicated that he was able to drive but not able to lift and carry items greater than 20-25 pounds or participate in any physical recreational activities such as bowling, though he could do sedentary recreational activities.   The Veteran did not report flare ups but did have persistent, chronic symptoms of both elbows.  

Physical examination revealed bilateral crepitus and some atrophy of the left deltoid.  Deep tendon reflexes were 1+, motor strength was 5/5, and pulse was 2+.  His deltoid measurement on the left was 31 centimeters compared to 33 centimeters on the right.  The Veteran's elbows were symmetrical without erythema, swelling, crepitus, tenderness or effusion.  Range of motion testing revealed extension to zero and flexion to 120 degrees on the left.  Forearm pronation was zero to 80 degrees and forearm supination was zero to 70 degrees with pain.  The examiner noted decreased sensation to the left digits four and five.  On repetitive use testing, the Veteran did 10/10 with a three pound weight in his hand.  He had pain on the left with the fifth repetition.  There was no weakness, fatigue or lack of endurance.  

X-rays revealed that the left elbow had severe degenerative changes, which were unchanged from 2007.  The Veteran was diagnosed, in pertinent part, with left elbow severe degenerative joint disease.  

A May 2009 orthopedic surgery consult note reveals that physical examination of the right [sic] elbow revealed range of motion from 15-125 degrees and supination and pronation from zero to 70 degrees.  There was normal motor and sensory in the left hand and leg.  The impression was post traumatic arthritis of the left elbow.  

The Veteran underwent a VA C&P peripheral nerves examination on January 11, 2010, at which time his claims folder was available and reviewed.  In pertinent part, he reported that the frequency and severity of the left hand and finger numbness had increased over the last five years, now occurring three to four times a week.  It was described as a Novocain-like numbness that lasted a half-hour to an hour and consisted of no feeling to touch.  The Veteran usually has to stop what he is doing and rub the elbow, arm and hand and wiggle the fingers until the feeling resolves.  During this time he has difficulty using the left hand because he cannot feel anything.  He was unsure if his fingers become paralyzed or weak during that time.  He could not pinpoint exactly when after the original event this numbness phenomenon began but he reported that it had increased in frequency and severity over the last five years.  It occurred out of the blue but there were certain arm positions that could bring it on and it is present particularly when he awakens in the morning and if he rests his arms on an armchair.  He recalled having an electromyogram test a few years ago.  

The Veteran also reported an increase in frequency and severity of pain in the left upper arm and in the left forearm and the posterior arm proximally (extensor bellies).  The pain had been constant since the injury in service but he more often experienced the severe pain that he had in the past (severity waxes and wanes).  The "sharp ache" is present usually at a 5 to 6 out of 10 severity constant, but when worse it reaches an 8 to 10 out of 10, and this occurs almost every day.  When it is more severe, he takes extra-strength Tylenol and when it is very severe, Oxycodone.  The Veteran indicated that he usually took at least one tablet of Oxycodone a day, sometimes twice a day.  

Physical examination revealed slight weakness of the left hand/finger intrinsic muscles, left biceps and deltoid at least 4+/5 (pain limitation versus frank weakness), at least 5- at rest in all directions.  There was pinprick decrease in the left posterior forearm and decrease in the lateral upper arm, lateral forearm and posterior digits two through five and the medial two-thirds of the posterior hand.  Pinprick was intact over the anterior aspects of all the digits.  Where pinprick was decreased, he can usually distinguish between pin and dull stimuli.  Deep tendon reflexes were 1 of the left biceps and 1+ at the left brachioradialis and triceps.  

The report of the left upper extremity electromyogram/nerve conduction studies dated April 15, 2005 was reviewed, which contained an impression of "there are some contradicting findings on the NCV/needle MEG - the differential diagnosis is still carpal tunnel syndrome versus C8-T19 active radiculopathy.  The least supported diagnosis is of left ulnar neuropathy."

It was the examiner's impression based on the detailed examination and findings and the description of the location of the numbness that the most appropriate diagnosis was neuropathy of a cutaneous branch of the left ulnar nerve.  There may also be some involvement of a cutaneous branch of the radial nerve (to account for the involvement of digits 2 and 3).  Lower brachial plexus injury is also a potential explanation.  Be that as it may, the examiner believed the Veteran suffered an injury to the cutaneous branches of at least the left ulnar nerve and possibly the left radial nerve (due to the left arm injury that took place in December 1948).  

The Veteran underwent a VA C&P joints examination on January 19, 2010, at which time his claims folder and medical records were reviewed.  In regards to his service-connected left elbow disability, he reported constant, sharp, burning pain and pain with range of motion, but denied redness, swelling and locking.  He rated his pain at a level 6 to 10 out of 10 and indicated that the disability was getting progressively worse.  Current treatment for the condition included medication, physical therapy and limitation of activity.  It was noted that he took Oxycodone and Tylenol and used heat, whirlpool and ultrasound therapy.  

On physical examination, the examiner noted that no weight-bearing joint was affected, there was no evidence of abnormal weight bearing, no loss of bone or part of bone, and no inflammatory arthritis.  Range of motion testing of the left elbow/forearm revealed flexion from zero to 115 degrees, extension to zero degrees, pronation from zero to 85 degrees and supination from zero to 80 degrees.  There was no objective evidence of pain with active motion on the left side, but there was objective evidence of pain following repetitive motion.  The examiner also noted the absence of additional limitations after three repetitions of range of motion and the absence of joint ankylosis.  Three radiographs of the Veteran's left elbow were compared to those dated in November 2008 and revealed no acute osseous or articular abnormality; severe degenerative changes; no joint effusion; large loose body; and calcification in the anterior soft tissues at the level of joint, may be present within bicipital tendon, unchanged.  The impression was no acute abnormality in the left elbow; severe degenerative changes; and large loose body.  The Veteran was diagnosed with left elbow arthritis.  

A July 2010 outpatient note reveals that the Veteran was seen with chief complaint of right arm pain status post fall in June, but also noted left elbow pain and numbness/tingling in the fingers on the left side at that time.  He indicated that pain was relieved with Oxycodone/APAP (acetaminophen).  Physical examination revealed weakness in the arms but full range of motion (FROM), 5/5 strength, and normal tone in the bilateral upper extremities.  It was also noted that active movements were slower in the left arm with some pain elicited with putting hands behind the head/behind back.  The Veteran was assessed, in pertinent part, with left arm/ulnar neuritis.  It was noted that the condition was stable, relieved with pain medications, and that the Veteran was not interested in surgery or injections.  

The evidence of record does not support the assignment of a rating in excess of 10 percent for the Veteran's service-connected posttraumatic status left elbow with post traumatic arthritis.  While the Board finds that the Veteran's reports of limitation of motion are both competent and credible, the medical evidence of record does not show that he exhibits left elbow/forearm flexion limited to 70 or 90 degrees; left elbow/forearm extension limited to 75 or 90 degrees; or left elbow/forearm flexion limited to 100 degrees with extension limited to 45 degrees so as to support the next highest (20 percent) rating under DCs 5206, 5207 and/or 5208 in conjunction with DC 5010.  Rather, the medical evidence indicates that during the appellate period, the Veteran had flexion limited to, at worst, 100 degrees and normal extension at zero degrees.  See e.g., May 2004 outpatient note; VA C&P joints examination reports dated November 2008 and January 2010; see also VA treatment records and VA C&P examination reports dated April 2007 and March 2007.  Nor was there limitation of pronation with motion lost beyond the last quarter of the arc.  Rather, at worst, May 2009 findings show only a 10 degree loss of pronation.  

The Board has also considered whether a rating in excess of 10 percent is warranted for the Veteran's left elbow on the basis of functional impairment and pain.  The Board acknowledges that the Veteran exhibited objective evidence of pain during range of motion testing on several occasions.  See VA C&P joints examination reports dated April 2005, March 2007, November 2008 and January 2010; see also June 2006 letter from Dr. J.A.I.  The Board also acknowledges that the March 2007 VA examiner reported that there was obvious locking taking place with the Veteran's left elbow when repetitions were increased and that the Veteran was unable to complete 10/10 repetitions due to increasing pain intensity.  The April 2005 and November 2008 VA examiners, however, specifically noted that there was no fatigue, weakness or incoordination during repetitive range of motion testing, and the January 2010 VA examiner reported that there was no additional limitation of motion after three repetitions.  Based on the foregoing, the evidence does not support the assignment of an increased rating under 38 C.F.R. §§ 4.40 and 4.45 pursuant to the guidelines set forth in DeLuca.

The Board has also considered the other diagnostic criteria related to the elbow and forearm to determine whether an increased rating, or additional separate compensable ratings, are warranted under these provisions.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Several of these diagnostic codes, however, are simply not applicable to the Veteran's service-connected posttraumatic status left elbow with post traumatic arthritis as there is no evidence of elbow ankylosis (DC 5205); impairment of the elbow's flail joint (DC 5209); nonunion of the radius and ulna with flail false joint (DC 5210); impairment of the ulna (DC 5211); or impairment of the radius (DC 5212).  See VA C&P examination reports; VA treatment records and imaging reports; letters from Dr. J.A.I. referencing x-ray findings.  

The evidence of record also does not support the assignment of a rating in excess of 20 percent for the Veteran's service-connected left ulnar nerve damage associated with posttraumatic status left elbow with post traumatic arthritis.  While the Board acknowledges the Veteran's subjective complaints of pain, weakness and paresthesias to his left hand, to include some fingers, the objective evidence does not support a finding that the Veteran's disability results in severe incomplete paralysis.  In this regard, the Veteran exhibited full sensation to nerve distribution distally and full sensation to medial, ulnar and radial nerve distribution distally and to light touch on several occasions during the appeal period.  See outpatient notes dated August and November 2004; April 2005 VA C&P joints examination report.  

The Board acknowledges that the April 2005 VA C&P miscellaneous neurological disorders examiner noted that sensory examination showed decreased pinprick in the patchy, nondermatomal distribution in the left forearm and hand; that sensory examination at the time of the March 2007 VA C&P miscellaneous neurological disorders examination showed decreased pinprick in the three digits on the left and in the lateral surface of the left hand; and that decreased sensation to the left digits four and five was noted during the November 2008 VA C&P joints examination.  It should be noted, however, that the April 2005 VA examiner concluded that the Veteran's neurological problems had a very limited, if any, functional impact; that a September 2008 inpatient note revealed intact gross tactile sensation and normal motor strength in all four limbs during neurological examination; and that the examiner who conducted the January 2010 VA C&P peripheral nerves examination indicated that where pinprick was decreased (on that occasion in the left posterior forearm, lateral upper arm, lateral forearm, posterior digits two through five, and the medial two-thirds of the posterior hand), the Veteran could distinguish between pin and dull stimuli and exhibited intact pinprick over the anterior aspects of all the digits.  These findings do not equate to severe incomplete paralysis of the ulnar nerve.  

At this juncture, the Board notes that throughout the appeal period, Tinel sign was described as negative on some occasions and as positive on others.  See e.g. April 2005 VA C&P miscellaneous neurological disorders examination (slightly positive Tinel sign); December 2005 letter from Dr. J.A.I. (Tinel sign negative over the left ulnar groove and over the left carpal tunnel); March 2007 VA C&P joints examination report (Tinel sign negative to the forearm); March 2007 VA C&P miscellaneous neurological disorders examination report (Tinel's sign bilaterally positive).  Although there is some discrepancy in the medical records, none of the examiners who reported a positive Tinel sign indicated that this was manifested in severe incomplete paralysis of the ulnar nerve.  

Thus, as the preponderance of the evidence is against the Veteran's claims, his claims for increased ratings must be denied.


III.   Extraschedular consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2010).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms exhibited by the Veteran's left elbow and left ulnar nerve disabilities, to include pain, limitation of motion, weakness, paresthesia, and decreased sensation, are contemplated by the rating criteria (i.e., 38 C.F.R. §4.71a, DCs 5010, 5205-5213 and 38 C.F.R. § 4.124a, DC 8516), which reasonably describe the Veteran's disabilities.  Therefore, referral for consideration of an extraschedular rating is not warranted for either of his claims.  


IV.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

With respect to claims to reopen, VA must notify a claimant of the evidence that is needed to reopen the claim as well as the evidence that is needed to establish entitlement to the underlying claim.  More specifically, the RO must provide notice as to what evidence is necessary to substantiate the element(s) of service connection that was found insufficient in its previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Prior to the issuance of the July 2005 rating decision that is the subject of the appeal concerning the claims for increased rating, the Veteran was advised of the evidence necessary to establish entitlement to an increased rating and of his and VA's respective duties in obtaining evidence by means of a March 2005 letter.  Accordingly, the duty to notify has been fulfilled concerning these claims.  An additional letter was sent to the Veteran in May 2008.

Prior to the issuance of the April 2009 rating decision that is the subject of the appeal concerning the claims to reopen, the Veteran was advised of the evidence necessary to establish entitlement to service connection, to include on a secondary basis; of the need to submit new and material evidence to reopen the claims for service connection for left shoulder capsulitis, claimed as a left shoulder condition, and for a left bicep rupture; and of his and VA's respective duties in obtaining evidence.  He was specifically notified that his claims had previously been denied in 2007 because there was no evidence to show either condition was related to his left elbow disability and was informed that the evidence he submitted needed to relate to this fact.  The Veteran was also provided notice of the appropriate disability rating and effective date of any grant of service connection, as required by Dingess/Hartman.  See January 2009 letter.  As such, the duty to notify has also been fulfilled concerning these claims.  See Quartuccio, 16 Vet. App. at 187; Kent, 20 Vet. App. at 10.  

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  This duty has also been met, as the Veteran's service, VA and private treatment records have been obtained, and he was afforded several appropriate VA examinations in connection with his claims for increased ratings.  The Board also notes that the Veteran was afforded a VA examination in conjunction with his claims to reopen, namely to determine whether service connection was warranted on a direct basis.  While the Board acknowledges that this examination did not address the question of whether the Veteran's claims should be reopened on a secondary basis, remand for an amended opinion, or a new examination, is not warranted because there is no competent lay or medical evidence of record suggesting a relationship between the Veteran's left shoulder and left bicep disorders and his service-connected left elbow disabilities.  See 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  

The Board also acknowledges that the Veteran testified in May 2011 that his service-connected disabilities had gotten worse since they were last examined.  See hearing transcript.  Review of the claims folder reveals that these disabilities were afforded examinations in January 2010.  Review further reveals that VA treatment records dated after the January 2010 VA C&P joints and peripheral nerves examinations were obtained and associated with the claims folder.  As none of these treatment records indicate that the Veteran has received treatment related to his left elbow and left ulnar nerve disabilities beyond one notation in July 2010, the Board does not find that the claims merit remand for a more contemporaneous examination.  


For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.


ORDER

New and material evidence not having been submitted, the petition to reopen the claim for service connection for left shoulder capsulitis, claimed as a left shoulder condition, to include as secondary to service-connected posttraumatic status left elbow with post traumatic arthritis, is denied.

New and material evidence not having been submitted, the petition to reopen the claim for service connection for a left bicep rupture, to include as secondary to service-connected posttraumatic status left elbow with post traumatic arthritis, is denied.

A rating in excess of 10 percent for posttraumatic status left elbow with post traumatic arthritis is denied.  

A rating in excess of 20 percent for left ulnar nerve damage associated with posttraumatic status left elbow with post traumatic arthritis is denied.  


REMAND

Unfortunately, a remand is required in regards to the issue of entitlement to a TDIU.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In a recent case, the Court held that if a claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then the issue of whether a TDIU as a result of that disability is warranted becomes part of the claim for an increased rating.  See Rice v. Shinseki, No. 06-1445 (U.S. Vet. App. May 6, 2009).

The issue of entitlement to a TDIU has been raised in the record.  See e.g., statements in support of claim dated July 2006 and January 2007.  Review of the claims folder, however, does not reveal that the RO has addressed the issue of entitlement to a TDIU.  Since entitlement to a TDIU is part of the Veteran's increased rating claim, the proper remedy here is for the Board to remand, rather than refer, the TDIU component of the increased rating issue to the RO for proper development and adjudication.  Rice, 22 Vet. App. at 453-54 (2009).  On remand, the RO/AMC must send the Veteran a letter that complies with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010), regarding his claim for entitlement to a TDIU.  Recent VA treatment records should be obtained and the Veteran should be afforded a VA examination.

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Inform the Veteran about (1) the information and evidence not of record that is necessary to substantiate a claim for entitlement to a TDIU; (2) the information and evidence that VA will seek to obtain on his behalf; and (3) the information or evidence that he is expected to provide.

2.  Obtain the Veteran's treatment records from the Providence VA Medical Center, dated since July 2010.

3.  Thereafter, schedule the Veteran for an appropriate VA examination.  The examiner must review the claims folder.  All necessary tests should be conducted.

The examiner should provide an opinion as to what overall effect the Veteran's service-connected disabilities (posttraumatic status left elbow with post traumatic arthritis, left ulnar nerve damage and migraine headaches) have on his ability to obtain and retain employment; that is, whether it would preclude an average person from obtaining, or retaining, substantially gainful employment.

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.

In particular, describe what types of employment activities would be limited because of the Veteran's service-connected disabilities and whether any limitation on employment is likely to be permanent.

A rationale for any opinion expressed should be provided.

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

5.  Finally, readjudicate the Veteran's claim for entitlement to a TDIU.  If the decision is adverse to the Veteran, provide him and his representative with a supplemental statement of the case (SSOC) and allow an appropriate opportunity for response thereto.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


